EXHIBIT 10.61

 

MICRON TECHNOLOGY, INC.
EXECUTIVE OFFICER

PERFORMANCE INCENTIVE PLAN
Effective as of September 3, 2004

1.              Purpose.

 

The purpose of the Plan is to promote the success of the Company by providing
performance-based incentive compensation in the form of cash payments (“Awards”)
to the chief executive officer, president and vice-presidents (“Executive
Officers”) of the Company.  Such Awards are designed to attract, retain and
reward the Executive Officers for outstanding business performance.  The Plan is
intended, but not required, to provide qualified performance-based compensation
in accordance with Section 162(m) of the Internal Revenue Code of 1986, as it
may be amended from time to time, and the regulations promulgated thereunder
(“Section 162(m)”).

 

2.    Administration.

 

The Plan shall be administered by the Committee.  The Committee shall be
composed solely of two or more outside directors as defined in Section 162(m)
and shall qualify as an independent compensation committee under
Section 162(m).  The Committee shall have full power and authority to construe,
interpret and administer the Plan and shall have authority to delegate the
day-to-day administration of the Plan to Company employees or to such other
persons as the Committee deems reasonable under the circumstances.  The
Committee shall meet at such times and places as it may determine.  A majority
of the members of the Committee shall constitute a quorum and all decisions of
the Committee with respect to matters related to the Plan shall be final,
conclusive and binding upon all persons, including the Company, shareholders,
employees, Company successors and assigns and a Participant’s spouse, if any,
and his or her guardian, estate and/or heirs (“Interested Parties”).  The
Committee shall have the full and exclusive right to make reductions in Awards
under the Plan.  In determining whether to reduce any Award and the amount of
any such reduction, the Committee shall take into consideration such factors as
the Committee shall determine reasonable under the circumstances, in its sole
and absolute discretion.  All expenses of the administration of the Plan shall
be borne by the Company, including all Awards, if any, paid pursuant to the
terms of the Plan.

 

3.    Stockholder Approval.

 

The Plan shall be effective if, and only if, the Company’s shareholders approve
the Plan.  No Award shall be paid under the Plan for any period until after
stockholder approval of the Plan has been obtained.  To the extent necessary for
the Plan to qualify as performance-based compensation under Section 162(m), the
material terms of the Plan shall be disclosed to and re-approved by the
shareholders no later than the first shareholders meeting that occurs in the
fifth year following the year in which shareholders previously approved the
material terms of the Plan.

 

4.    Participants.

 

(a)  Selection of Participants.  For each measurement period (which may or may
not be the same period with respect to each Participant and which may or may not
be a twelve-month period; provided, however, in no event will a measurement
period be less than ninety (90) days for any Participant), the Committee will
choose, in its sole discretion, the Executive Officers who will participate in
the Plan (each a “Participant”).  Nothing in this Plan shall be construed as
precluding or prohibiting an Executive Officer from being eligible to
participate in any other bonus or compensation arrangement of the Company,
whether or not currently established.

 

(b)  Employment Criteria.  To be eligible to receive an Award under the terms of
the Plan with respect to a measurement period, a Participant must be
continuously employed by the Company or a subsidiary or affiliate as an
Executive Officer for the entire measurement period, including, as well, through
the date of determination and certification of the payment of any such Award
(“Certification Date”).  For purposes of the Plan, with respect to any given
measurement period, a Participant who (i) terminates employment (regardless of
cause) or who otherwise ceases to be an Executive Officer, prior to the
Certification Date and (ii) who, pursuant to a separate contractual arrangement
with the Company is entitled to receive payments from the Company thereunder
extending to or beyond such Certification Date as a result of such termination
or cessation in Executive Officer status, shall be deemed to have been employed
by the Company as an Executive Officer through the Certification Date for
purposes of Award eligibility.

 

1

--------------------------------------------------------------------------------


 

5.    Business Criteria on Which Performance Goals Shall be Based.

 

Awards under the Plan shall be based on the attainment of Performance Goals for
the specified measurement period that are related, directly or indirectly, to
one or more of the following objective business criteria, or any combination or
portion thereof:

 

•                  Gross and/or net revenue (including whether in the aggregate
or attributable to specific products)

•                  Cost of Goods Sold and Gross Margin

•                  Costs and expenses, including Research & Development and
Selling, General & Administrative

•                  Income (gross, operating, net, etc.)

•                  Earnings, including before interest, taxes, depreciation and
amortization (whether in the aggregate or on a per share basis

•                  Cash flows and share price

•                  Return on investment, capital, equity

•                  Manufacturing efficiency (including yield enhancement and
cycle time reductions), quality improvements and customer satisfaction

•                  Product life cycle management (including product and
technology design, development, transfer, manufacturing introduction, and sales
price optimization and management)

•                  Economic profit or loss

•                  Market share

•                  Employee retention, compensation, training and development,
including succession planning

•                  Objective goals consistent with the Participant’s specific
officer duties and responsibilities, designed to further the financial,
operational and other business interests of the Company, including goals and
objectives with respect to regulatory compliance matters.

 

The business criteria may be expressed or measured at the individual, function,
department, region, unit, subsidiary, affiliate or Company levels or any
combination of the foregoing.  Company Performance Goals with respect to the
foregoing business criteria may be specified in absolute terms (including
completion of pre-established projects, such as the introduction of specified
products), in ratios, in percentages, or in terms of growth from period to
period, growth rates over time as well as in terms of performance measured
relative to an established or specially-created performance index of Company
competitors, peers or other members of high tech industries.  Any member of an
index that disappears during a measurement period shall be disregarded for the
entire measurement period.  Performance Goals need not be based upon an increase
or positive result under a business criterion and could include, for example,
the maintenance of the status quo or the limitation of economic losses
(measured, in each case, by reference to a specific business criterion).

 

6.    Establishment of Performance Goals.

 

(a)  Committee Action.  For each measurement period the Committee shall
establish the following:  (1) the length of the measurement period with respect
to each Participant (measurement periods need not be the same for each
Participant.  Measurement periods will coincide with the Company’s fiscal year
unless a shorter measurement period is established; provided, however, in no
event will a measurement period be less than a three-month period for any
Participant);  (2) the Participants in the Plan for such period;  (3) the
specific Company, subsidiary, affiliate, group, division, unit, department,
function and/or individual business criterion or criteria, or combination
thereof, that will be measured with respect to each Participant; (4) the
specific results, or range of results, to be achieved with respect to the
selected criterion or criteria (“Performance Goals”);  (5) any special
adjustments that may need to be applied in calculating whether the Performance
Goals have been met to factor out extraordinary items;  (6) the formula for
calculating the awards under the Plan in relation to the Performance Goals
(including instructions for extrapolating the amounts payable when performance
results fall in a range between threshold, target and maximum goals), and;  (7)
the targeted bonus amounts or Awards (expressed in absolute terms or as a
percentage of base compensation fixed at the time the performance formula is
established) for each Participant.

 

(b)         Timing of Committee Action.  The Committee shall make the above
determinations in writing no later than ninety (90) days after the start of each
measurement period, on or before twenty-five percent (25%) of the measurement
period has elapsed, and while the outcome is substantially uncertain.

 

(c)          Maximum Award.  The maximum Award that may be paid to any one
Participant with respect to the aggregate of all measurement periods in any
fiscal year shall not exceed $3,000,000.

 

2

--------------------------------------------------------------------------------


 

(d)         Changes in the Business, Executive Officer Positions or Duties,
Re-Set Events, Etc.

 

(1)  Awards Not Intended to Satisfy Section 162(m).  With respect to Awards not
intended to satisfy Section 162(m), if the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company, including any acquisition, disposition or merger, or the manner in
which the Company or a subsidiary or affiliate conducts its business, or other
events or circumstances render Performance Goals to be unsuitable for a
measurement period, the Committee may modify such Performance Goals in whole or
in part, and/or such measurement period, as the Committee deems appropriate.  If
a Participant is promoted, demoted or transferred to a different business unit
or function during a measurement period, the Committee may determine that the
Performance Goals or measurement period are no longer appropriate and may (i)
adjust, change or eliminate the Performance Goals or the applicable measurement
period as it deems appropriate to make such goals and period comparable to the
initial Performance Goals and measurement period, or (ii) make an Award to the
Participant in amount determined by the Committee to be in the best interests of
the Company, in the Committee’s sole discretion.  The foregoing two sentences
shall apply with respect to an Award that is not intended to satisfy
Section 162(m).

 

(2)  Awards Intended to Satisfy Section 162(m).  With respect to Awards intended
to satisfy Section 162(m), unless otherwise specified by the Committee in its
written determinations establishing the business criteria for the particular
measurement period, if prior to the end of such measurement period the Company
(i) disposes of businesses or interests that, individually or in the aggregate,
represent either (A) five percent (5%) or more of the Company’s consolidated
gross revenues for the four fiscal quarters completed immediately preceding the
consummation of the dispositions or (B) five percent (5%) of the Company’s
consolidated property, plant and equipment, net, measured as of the last day of
the fiscal quarter immediately preceding the disposition or (ii) consummates one
or more acquisitions during the measurement period that, individually or in the
aggregate, constitute a Triggering Acquisition, in each case a “Re-Set Event,”
the Performance Goals shall be adjusted, effective as of the last day of the
fiscal quarter immediately before the consummation of the Re-Set Event, (x) to
reflect the business disposition by eliminating from the Performance Goals the
projected business results relating to the disposed business for the remainder
of the fiscal quarters of the measurement period, and (y) to reflect any
business acquisition, by establishing supplemental performance criteria in
compliance with Sections 5 and 6 (a) through (c) above, as the Committee deems
appropriate, with respect to the acquired business (which business shall be
tracked separately as an independent business unit for purposes of any such
supplemental performance criteria).  For purposes of this Section, a Triggering
Acquisition means an acquisition (or combination of acquisitions) in which
either (i) the acquired entity’s gross revenues for the four quarters completed
immediately prior to consummation of the acquisition is equal to five percent
(5%) or more of the pro-forma gross revenues for the same four quarters for the
combination of the Company and its affiliates and the acquired entity, or (ii)
the acquired entity’s property, plant and equipment, net, equals or exceeds five
percent (5%) of the pro-forma property, plant and equipment, net, for the
combination of the Company and its affiliates and the acquired entity .  (If
either the Company and its affiliates or the entity being acquired had
consummated other acquisitions during the four quarters in question, the
calculation described in the prior sentence shall be made using pro-forma
earnings for each member of the combined entity.)  Notwithstanding the
foregoing, nothing in this Section 6(d)(2) will be construed to authorize the
Committee to take actions under this Section 6(d)(2) that are not permitted by
Section 162(m).

 

(e)  Change in Control.

 

(1)  Awards.  Notwithstanding Section 6(d), in the event of a Change in Control
(as defined below), each measurement period shall be deemed to have ended as of
the last day of the fiscal month immediately preceding such Change in Control
(the “CIC Termination Date”).  The Committee shall determine with respect to
each Participant whether his or her Performance Goal(s) were Achieved (as
defined below) as of the CIC Termination Date.  In the case of any such
achievement, a Participant shall receive, subject to the terms and conditions of
the Plan, including the Committee’s discretion and certification as set forth in
Section 7 below, an Award payable within thirty days of the Certification Date. 
Subject to the Committee’s discretion set forth in Section 7(b), Awards that are
Achieved as defined in subsection 6(e)(2)(i) shall not be pro-rated and Awards
that are Achieved as defined in subsection 6(e)(2)(ii) shall be pro-rated.

 

(2)  Definitions.  For purposes of this Section 6, the following terms shall be
defined as follows:

 

“Achieved” shall mean with respect to (i) a non-financial or non-numerical
Performance Goal, the full achievement of such Performance Goal; and (ii) a
financial or numerical Performance Goal, the achievement of

 

3

--------------------------------------------------------------------------------


 

results which, when extrapolated over the remainder of the full measurement
period, disregarding the CIC Termination Date, would result in the Performance
Goal being satisfied.

 

“Change in Control” means and includes the occurrence of any one of the
following events:

 

(i)                                     individuals who, on the date this Plan
becomes effective (“Effective Date”), constitute the Board of Directors of the
Company (the “Incumbent Directors”) and who cease for any reason to constitute
at least a majority of such Board, provided that any person becoming a director
after the Effective Date and whose election or nomination for election was
approved by a vote of at least a majority of the Incumbent Directors then on the
Board shall be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or

 

(ii)                                  any person is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Securities Exchange Act),
directly or indirectly, of either (A) 35% or more of the then-outstanding shares
of common stock of the Company (“Company Common Stock”) or (B) securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of directors (the
“Company Voting Securities”); provided, however, that for purposes of this
subsection (ii), the following acquisitions shall not constitute a Change in
Control: (w) an acquisition directly from the Company, (x) an acquisition by the
Company or a subsidiary of the Company, (y) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
subsidiary of the Company, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or

 

(iii)                               the consummation of a reorganization,
merger, consolidation, statutory share exchange or similar form of corporate
transaction involving the Company or a subsidiary (a “Reorganization”), or the
sale or other disposition of all or substantially all of the Company’s assets (a
“Sale”) or the acquisition of assets or stock of another corporation (an
“Acquisition”), unless immediately following such Reorganization, Sale or
Acquisition: (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition beneficially own, directly or indirectly,
more than 50% of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Reorganization, Sale or Acquisition (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets or stock either
directly or through one or more subsidiaries, the “Surviving Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no person
(other than (x) the Company or any subsidiary of the Company, (y) the Surviving
Corporation or its ultimate parent corporation, or (z) any employee benefit plan
(or related trust) sponsored or maintained by any of the foregoing is the
beneficial owner, directly or indirectly, of 35% or more of the total common
stock or 35% or more of the total voting power of the outstanding voting
securities eligible to elect directors of the Surviving Corporation, and (C) at
least a majority of the members of the board of directors of the Surviving
Corporation were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization, Sale or
Acquisition (any Reorganization, Sale or Acquisition which satisfies all of the
criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company.

 

7.    Determination and Certification of Attainment of Performance Goals;
Committee Discretion.

 

(a)  Determination and Certification of Awards.  As soon as practicable
following the expiration of a measurement period, the Committee shall determine,
pursuant to the Performance Goals and other elements established pursuant to
Section 6 above, the Award to be paid to each Participant for such measurement
period. The Committee’s determinations shall be final, binding and conclusive
with respect to all Interested Parties and shall be certified in writing by the
Committee prior to the payment of any such Award, which writing may take the
form of a Committee resolution passed by a majority of the Committee at a
properly convened meeting or through unanimous action by the Committee via
action by written consent.  The certification requirement also may be satisfied
by a

 

4

--------------------------------------------------------------------------------


 

separate writing executed by the Chairman of the Committee, acting in his
capacity as such, following the foregoing Committee action or by the Chairman
executing approved minutes of the Committee in which such determinations were
made.

 

(b)  Committee Discretion.  The Committee, in its sole discretion, based on any
factors the Committee deems appropriate, may reduce the Award to any Participant
in any measurement period (including reduction to zero if the Committee so
determines).  The Committee shall make a determination of whether and to what
extent to reduce Awards under the Plan for each measurement period at such time
or times following the close of the measurement period as the Committee shall
deem appropriate. The reduction in the amount of an Award to any Participant for
a measurement period shall have no effect on (i.e., shall neither increase nor
decrease) the amount of the Award to any other Participant for such measurement
period.

 

8.    Payment of Awards.

 

Awards shall be paid in cash, in a single lump sum, to the Participants as soon
as practicable following the Certification Date.  Notwithstanding the foregoing,
subject to applicable law, the Committee may permit or require a Participant to
defer the receipt of an Award.  If any such deferral is permitted or required,
the Board shall, in its sole discretion, establish rules and procedures for such
Award deferrals.

 

Payments of Awards to Participants, if any, who are employees of subsidiaries or
affiliates of the Company shall be paid directly by such subsidiaries or
affiliates.  The Company (or such subsidiary or affiliate as the case may be)
shall be authorized to withhold applicable taxes from an Award and such other
amounts as shall be required by law or as have been previously authorized by the
Participant.

 

9.    Amendment; Termination.

 

The Committee shall be authorized to amend, modify, suspend or terminate the
Plan, in whole or in part, as the Committee shall deem proper and in the best
interests of the Company at any time for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law. The
Committee will seek shareholder approval of any amendment determined to require
shareholder approval pursuant to Section 162(m) or any other applicable law,
rule regulation or listing requirement.

 

10.    Nonassignability.

 

No Award or any other right or obligation under the Plan shall be conveyed,
assigned, encumbered, or transferred by any Participant or Eligible Participant
hereunder and any such attempted conveyance, assignment, encumbrance or transfer
shall be void.

 

11.    No Right to Continued Employment.

 

Nothing in this Plan shall confer upon any employee who is an Executive Officer
or Participant any right to continue in the employ of the Company or shall
interfere with or restrict in any way the right of the Company to discharge such
employee at any time for any reason whatsoever, with or without good cause.

 

12.    Effectiveness.

 

Upon stockholder approval as described in Section 3, the Plan shall be effective
for measurement periods beginning on or after September 3, 2004.

 

5

--------------------------------------------------------------------------------